59 N.Y.2d 1021 (1983)
Liberty Mutual Insurance Company, Respondent,
v.
Prudential Property and Casualty Insurance Company, Appellant.
Court of Appeals of the State of New York.
Decided July 7, 1983.
Norman H. Dachs for appellant.
A. Paul Goldblum for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (93 AD2d 814). This being an action between carriers for a declaratory judgment as to the division of responsibility between them, the reasoning of Chrysler Leasing Corp. v Public Administrator, N. Y. County (85 AD2d 410) is not apposite.